Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 16, 2014

                                          No. 04-14-00872-CV

                                    IN RE Art Martinez DE VARA

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On December 15, 2014, relator Art Martinez de Vara filed a petition for writ of
mandamus and motion for emergency temporary relief pending a ruling on the mandamus
petition. The court has considered the petition for writ of mandamus and is of the opinion that
relator has not demonstrated that he is entitled to the relief sought. Accordingly, the petition for
writ of mandamus and motion for emergency temporary relief are DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 16th, 2014.


                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI16459, styled Art Martinez de Vara, Mayor of the City of Von
Ormy, Texas v. Jacqueline Goede, Verna Hernandez, and Carmina Aguilar, pending in the 225th Judicial District
Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.